Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
*985While in the presence of other inmates, petitioner loudly complained about the manner in which a pat frisk was conducted. He then threw himself on the floor, began screaming and crying and claimed that he had been violated. As a result of this incident, he was charged in a misbehavior report with creating a disturbance and making false statements. He was found guilty of the former charge following a tier II disciplinary hearing and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. The misbehavior report, together with the documentary evidence prepared in connection with the incident, provide substantial evidence supporting the finding that petitioner created a disturbance (see Matter of Hayes v Goord, 26 AD3d 550, 551 [2006]; Matter of Nieves v Goord, 2 AD3d 1173, 1174 [2003]). We have considered petitioner’s remaining contentions, to the extent they are properly before us, and find them to be unavailing.
Cardona, EJ., Mercure, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.